UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF SPECIAL EDUCATION AND REHABILITATIVE S E R V I C E S

APR 16 201::}1
Honorable Jo Ann Emerson
Member, House of Representatives
22 East Columbia
Farmington, Missouri 63640
Dear Representative Emerson:
This is in response to your letter on behalf of your constituents,
of
Missouri. w
r
o
t
e
to you regarding their issues with t h e
Schools and the Missouri Department of Elementary and Secondary Education (MDESE).
Your letter has been referred to the Office of Special Education Programs (OSEP) for a response.
OSEP is responsible for administering the Individuals with Disabilities Education Act (IDEA),
which provides Federal financial assistance to State educational agencies and through them to
local educational agencies, to ensure that all children with specified disabilities have available to
them a free appropriate public education (FAPE) in the least restrictive environment.
p r o v i d e d
to your office information about their concerns regarding:
(1) their rights as members of the individualized education program (IEP) team; (2) the
reasonableness of
help with their concerns; and (3) whether MDESE
based its complaint investigation decision on their son's needs.
Under Part B, when a local school district conducts an IEP meeting, the child's parents
are members of the IEP team and must be invited to participate. Parents play a key role,
along with school personnel in developing, reviewing and revising, if necessary, a child's
IEP, in determining the nature and extent of the child's needs. Through the IEP process,
a parent can discuss with school officials different approaches that would appropriately
meet their child's unique needs.
If the parent and the local school district staff cannot agree on the content of the IEP, the
parent can ask for a due process hearing, and an impartial hearing officer can make an
independent decision in order to resolve any disagreements (see 34 CFR w167
300.517). A mediation process must be available to parents who request a due process
hearing, in accordance with the requirements at 34 CFR w
of the Part B
regulations. A parent also has the option of filing a complaint with the State if they
believe that a public agency has violated a requirement of Part B. The complaint
procedures applicable to Part B are described in the enclosed regulations at 34 CFR
w167
From the materials provided to us by you, it is apparent that
e x e r c i s e d
their option to file a complaint with MDESE.

400 MARYLAND AVE , S.W WASHINGTON, D.C. 20202

Our misssion is to e n s u r e equal

cce s s to e d u c a t i o n a n d to p r o m o t e educational excellence throughout the N a t i o n

Honorable Jo Ann Emerson - Page 2
The State complaint procedures are available for resolving any complaint that meets the
requirements of 34 CFR w
including: (1) complaints that raise systemic issues;
and (2) individual child complaints. Parents may use (but are not required to use) the
complaint procedures - in addition to the due process hearing system - to resolve
disagreements with public agencies over any matter concerning the identification,
evaluation, or educational placement of the child, or the provision of a FAPE to the child,
as well as any other allegation that a public agency has violated Part B.
Under IDEA, the State education agency (SEA) is responsible for ensuring that FAPE has
been made available to children with disabilities. If a parent believes that what is offered
during an IEP meeting to his or her child with a disability does not constitute FAPE and
files a complaint, the State must resolve the complaint. The SEA resolves a complaint
challenging the appropriateness of a public agency's determination regarding a child's
education program or placement by determining not only whether the public agency has
followed the required procedures to reach that determination, but also whether the public
agency has reached a decision that is consistent with Part B requirements in light of the
individual child's abilities and needs. The SEA may conduct an on-site investigation, or
it may interview appropriate individuals if necessary to resolve the complaint. Please see
enclosed OSEP memo 00-20, "Complaint Resolution Procedures under Part B of the
Individuals with Disabilities Education Act (Part B)," for further information.
Although it appears d i s a g r e e
with the decision of the MDESE on
their complaint, as of May 11, 1999, the Part B regulations no longer provide for a
process by which the Secretary of Education may review SEA decisions. A State may
have established procedures for reconsideration of complaint decisions, but it is not
required to do so. If, after the MDESE's decision on the complaint,
still wish to dispute the issue, they may, if they have not done so already, initiate
a due process hearing.
It may be of interest to your constituent to know that OSEP has addressed the issue of a
school district's obligation to provide eyeglasses to a student under Part B of IDEA in the
Notice of Final Regulations published in the Federal Register on March 12, 1999. There
OSEP stated, "As a general matter, public agencies are not responsible for providing
personal devices, such as eyeglasses or hearing aids or braces, that a disabled child
requires regardless of whether he or she is attending school. However, if a child's IEP
team specifies that a child requires a personal device in order to receive FAPE, the public
agency must provide the device at no cost to the child's parents." See 64 Fed. Reg.
12406, 12540 (March 12, 1999). OSEP's statement is consistent with Section 300.308 of
the Part B regulation, which provides that it is the IEP team that determines when certain
devices or services are considered special education, related services, or supplementary
aids and services.
I have also enclosed some information that may be helpful to your constituents. This
information is issued by the National Information Center for Children and Youth with
Disabilities which is a national information clearinghouse that provides free information
to assist parents, educators, and others in helping children with disabilities become

Honorable Jo Ann Emerson - Page 3
participating members of the school and community. The Parent Training and
Information Centers listed on the enclosed resource sheet were established to make
parent-to-parent training and information services available to parents of children with
disabilities across the country. The purpose of these services is to enable families to
participate more fully in the education of their children.
Finally, it appears that your constituents believe that members of the school district have
discriminated against them based on their disability and have retaliated against them
based on their complaints of discrimination. If they believe that they have been subjected
to discrimination based on disability, they may file a written complaint with U.S.
Department of Education's Office for Civil Rights, Kansas City Office, Director Angela
M. Bennett, 10220 N. Executive Hills Blvd., Suite 720, Kansas City, MO 64153-1367.
I hope that this information is helpful in responding to your constituents. I have enclosed
a copy of the Part B regulations for their review. Please let me know if I can be of further
assistance.
Sincerely

Patricia J. Guard
Acting Director
Office of Special Education
Programs
Enclosures

